DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I Invention, claims 1-10, and newly added claims 21-30, in the reply filed on January 12, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 21, 25-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (U.S. Pub. 2017/0243760).
Regarding claims 1, 8-9, 21, 25-27, and 30, Chao [Figs.6-16] discloses a method comprising:
etching a source/drain recess in a fin [20], the source/drain recess extending through a contact etch stop layer (CESL) [50] [Figs.8-9];
growing an epitaxial source/drain region [60] in the source/drain recess;

etching an opening through the ILD layer [95] with an isotropic etch, the isotropic etch removing portions of the ILD layer beneath the epitaxial source/drain region to expose the CESL and lower facets of the epitaxial source/drain region [Figs.16,18]; and
forming a source/drain contact [100] in the opening, the source/drain contact extending along the lower facets of the epitaxial source/drain region [Figs.16,21];

further comprising:
forming a metal-semiconductor alloy region [75] on upper facets of the epitaxial source/drain region, the source/drain contact [100] contacting the metal-semiconductor alloy region and a subset of the lower facets of the epitaxial source/drain region [Fig.16]; 

wherein the ILD layer [90] physically contacts the epitaxial source/drain region [60] before etching the opening;

a method comprising:
forming a fin protruding above a contact etch stop layer (CESL);
etching a source/drain recess in the fin, the source/drain recess extending beneath a top surface of the CESL;
growing an epitaxial source/drain region in the source/drain recess;
depositing an inter-layer dielectric (ILD) on the epitaxial source/drain region and the CESL;
etching an opening through the ILD, the opening exposing an upper surface of the epitaxial source/drain region, a lower surface of the epitaxial source/drain region, and the top surface of the CESL; and


further comprising:
forming a metal-semiconductor alloy region [75] on the upper surface of the epitaxial source/drain region, the contact [100] contacting the metal-semiconductor alloy region and the lower surface of the epitaxial source/drain region;

further comprising:
forming the CESL [50] on a dielectric layer [30],
wherein the source/drain recess extends beneath a top surface of the dielectric layer [Fig.9];

a method comprising:
etching a source/drain recess in a fin, the source/drain recess extending through a contact etch stop layer (CESL);
growing an epitaxial source/drain region in the source/drain recess, the CESL underlying the epitaxial source/drain region so that lower facets and upper facets of the epitaxial source/drain region are free from the CESL;
depositing an inter-layer dielectric (ILD) on the epitaxial source/drain region and the CESL;
etching an opening through the ILD to expose the upper facets of the epitaxial source/drain region, the lower facets of the epitaxial source/drain region, and the CESL; and
forming a contact in the opening, the contact connected to the epitaxial source/drain region [Chao; Figs.6-16; Discussed above].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10, 22-24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. Pub. 2017/0243760) in view of Wang (U.S. Pub. 2015/0303118).
Regarding claims 3-7, 10, 22-24, and 28-29, Chao discloses wherein the ILD layer [90] comprises silicon oxide [Para.66]; the CESL [50] comprises silicon nitride [Para.47].  Chao fails to explicitly disclose the two step etching process and etch parameters as claimed.  However, Wang [Figs.16-24] discloses and makes obvious a method 
wherein the etching the opening [176] through the ILD layer [156] comprises:
performing an anisotropic etch to form the opening, the opening exposing upper facets of the epitaxial source/drain region after the anisotropic etch, the lower facets of the epitaxial source/drain region remaining covered after the anisotropic etch; and 
performing the isotropic etch to expand the opening, the opening exposing the lower facets of the epitaxial source/drain region after the isotropic etch [Figs.20-21; Para.40];

wherein the ILD layer comprises silicon oxide; the CESL comprises silicon nitride; the anisotropic etch is a dry etch performed with tetrafluoromethane, hexafluoro-1,3-butadiene, octafluorocyclobutane, or octafluorocyclopentene; and the isotropic etch is a wet etch performed with dilute hydrofluoric acid, hydrogen fluoride and ammonia, or nitrogen trifluoride and ammonia [Well-known and obvious in semiconductor manufacturing and is well within the general knowledge of one of ordinary skill in the art to use suitable alternatives];

wherein the ILD layer comprises silicon oxide; the CESL comprises silicon nitride; the anisotropic etch is a first dry etch performed with tetrafluoromethane, hexafluoro-1,3-butadiene, octafluorocyclobutane, or octafluorocyclopentene; the isotropic etch is a second dry etch performed with tetrafluoromethane, hexafluoro-1,3-butadiene, octafluorocyclobutane, or octafluorocyclopentene; and the second dry etch is performed at a greater pressure and with a lower bias voltage than the first dry etch [Well-known and obvious in semiconductor manufacturing and is well within the general knowledge of one of ordinary skill in the art to use suitable alternatives];

wherein the isotropic etch is performed for a duration in a range of 5 seconds to 60 seconds [Well-known and obvious in semiconductor manufacturing and is well within the general knowledge of one of ordinary skill in the art to use suitable etching parameters];

wherein performing the isotropic etch widens the opening by 5% to 50% [Figs.20-21; Para.40];

wherein after forming the source/drain contact [222], a void [240] remains beneath the epitaxial source/drain region, the void exposing a portion of the CESL [Fig.24B];

wherein etching the opening through the ILD comprises:
etching the ILD with a first etching process to expose the upper surface of the epitaxial source/drain region and a first portion of the top surface of the CESL; and
etching the ILD with a second etching process to expose the lower surface of the epitaxial source/drain region and a second portion of the top surface of the CESL, the second etching process different from the first etching process [Figs.20-21; Para.40];

wherein the second etching process has a greater degree of isotropy than the first etching process [Figs.20-21; Para.40];

wherein the second etching process widens the opening [Figs.20-21; Para.40];

wherein etching the opening through the ILD comprises:
etching the ILD with an anisotropic etching process to expose the upper facets of the epitaxial source/drain region; and
etching the ILD with an isotropic etching process to expose the lower facets of the epitaxial source/drain region [Figs.20-21; Para.40];

wherein etching the opening through the ILD comprises:
etching the ILD with a first anisotropic etching process to expose the upper facets of the epitaxial source/drain region; and
etching the ILD with a second anisotropic etching process to expose the lower facets of the epitaxial source/drain region [Figs.20-21; Para.40].

It would have been obvious to provide the etching process as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
further comprising, before etching the source/drain recess in the fin:
depositing a first dielectric layer on a substrate;
depositing the CESL on the first dielectric layer;
depositing a second dielectric layer on the CESL;
etching a trench in the second dielectric layer, the CESL, and the first dielectric layer;
growing the fin in the trench; and
removing the second dielectric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/BAC H AU/Primary Examiner, Art Unit 2822